Citation Nr: 1235657	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle/heel disorder. 

2.  Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1990 to January 1994 and February 1994 to January 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Veteran's previously denied claims of entitlement to service connection for pes planus, a right knee condition, and a right ankle condition claimed as a right heel condition.  In July 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeals in December 2006.

The Veteran was scheduled for a Travel Board hearing in May 2009.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In July 2009, the Board reopened and remanded the Veteran's claims of entitlement to service connection for pes planus, a right knee disorder, and a right ankle/heel disorder to the Appeals Management Center (AMC).  In April 2011, the Board granted service connection for the Veteran's right knee disability and again remanded his claims for service connection for the right ankle and pes planus.  Again in May 2012, the Board remanded the Veteran's claims of entitlement to service connection for a right ankle/heel disorder and pes planus to the AMC for further evidentiary development, including providing the Veteran with a new VA examination and readjudicating his claims.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC provided the Veteran with a new examination and opinion in May 2012.  His claims were subsequently readjudicated in an August 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claims of entitlement to service connection for a right ankle/heel disorder and pes planus.

In September 2012, the Veteran submitted new VA treatment records and lay statements from his wife and mother which address his right ankle/heel and bilateral foot disabilities.  This evidence, though pertinent to the Veteran's claims, has not been considered by the Agency of Original Jurisdiction (AOJ) and was submitted without a waiver of the AOJ's initial consideration of this evidence.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2011).

Additionally, the Board notes that the May 2012 VA examination is inadequate to decide the claims.  In explaining his negative opinion for the Veteran's right ankle/heel claim, the examiner relied on the eight year gap between the Veteran's separation from service and his first seeking medical treatment.  However, he failed to address the Veteran's contentions that he experienced continuous right ankle and bilateral foot pain during this period, despite not seeking medical treatment.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, the examiner's opinion regarding the Veteran's pes planus fails to address the Veteran's lack of noted pes planus on entrance to his second period of active duty.  Although pes planus was on noted on the entrance examination for his first period of duty, pes planus was not noted on the entrance examination for his second period of service.  As such, the Veteran is presumed to have been in sound condition upon entrance to his second period of active duty.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that his pes planus existed upon his second entrance to active duty and that there was no increase in disability during service or that any increase was due to the natural progression of the disability.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The examiner did not address these questions for the Veteran's second period of active duty.  As such, the Board finds that the May 2011 VA examination is not adequate to render a decision on entitlement to service connection for a right ankle/heel disorder and pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a right ankle/heel disorder and pes planus must be remanded for a new VA examination and opinion.

Further, as the Veteran's newly submitted VA treatment records indicate that there may be additional outstanding VA treatment records, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of all outstanding VA treatment records from the Lebanon VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his right ankle/heel disorder and pes planus.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein, including all previous VA examinations.  The examination report should reflect that such a review was conducted.

With regard to the Veteran's claims right ankle/heel disorder, the examiner must state whether the Veteran's currently diagnosed right ankle/heel disorder was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  S/he should specifically address the Veteran's contentions of right ankle and heel pain since service.

With regard to the Veteran's claimed pes planus, the examiner must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's claimed pes planus existed upon entrance to his second period of active duty service in February 1994.  The examiner should specifically comment on the findings of normal feet and no pes planus on the January 1994 enlistment examination.  If the examiner determines that such evidence exists, s/he must state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's preexisting pes planus either did not undergo an increase during this period of service or that any increase in disability was due to the natural progression of the condition.  If the examiner determines that clear and unmistakable evidence of preexisting pes planus at entrance to the second period of active duty does not exist, s/he must determine whether the Veteran's current pes planus was caused by his second period of active duty service from February 1994 to January 1996.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a right ankle/heel disorder and pes planus should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

